Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 11/13/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Claim Objections
1.	Claim 1 objected to because of the following informalities: for the purpose of consistency with other independent claims 8 and 15, it is recommended to rewrite the last limitation/feature of claim 1 so it reads as the following: “… generate a third real-time map based on the first real-time map and the second real-time map.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4-5, 7-12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (CN 106898249A).
As per claims 1, 8 and 15, WANG discloses through the invention (see entire document) a system/method/ non-transitory computer readable storage medium including instructions stored thereon for collaborative map construction (see entire document, particularly abstract, Para [0008-0018, 0022-0042, 0056-0060]), comprising: 
a ground vehicle including a first computing device (see entire document, particularly abstract, Para [0009, 0011, 0034, 0036] – teaching land detection device that comprises a carrier, a land sensing module, a map construction module and a ground navigation module); 
a first scanning sensor coupled to the ground vehicle (see entire document, particularly abstract, Para [0009, 0011, 0014, 0022-0023, 0034, 0036, 0043, 0058-0059] – teaching land detection device that comprises land sensing module); 
an aerial vehicle including a second computing device (see entire document, particularly abstract, Para [0009-0010, 0014-0015, 0017-0019, 0034-0035, 0037, 0039, 0042-0045] – teaching air detection device that comprises an aircraft, a binocular visual sense module, a map revision module and an air navigation module); 
a second scanning sensor coupled to the aerial vehicle (see entire document, particularly abstract, Para [0009-0010, 0015, 0018, 0022-0023, 0034-0035, 0040, 0043, 0058-0059] – teaching air detection device that comprises a binocular visual sense module); 
the first computing device including at least one processor and a ground vehicle mapping manager, the ground vehicle mapping manager including first instructions which, when executed by the processor (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0056, 0058]), cause the ground vehicle mapping manager to: 
obtain a first real-time map based on first scanning data using the first scanning sensor (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0056, 0058]); and 
transmit a first real-time map and position information to the aerial vehicle (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0056, 0058]); 
the second computing device including at least one processor and an aerial vehicle mapping manager, the aerial vehicle mapping manager including second instructions which, when executed by the processor (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0056, 0058]), cause the aerial vehicle mapping manager to: 
receive the first real-time map and the position information from the first computing device (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0056, 0058]); 
obtain a second real-time map based on second scanning data collected using the second scanning sensor (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0056, 0058]); and 
generate a third real-time map based on the first real-time map and the second real-time map (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0056, 0058] – teaching analyzing map construction and making real-time updates based on received map information and observation data, in Para [0017, 0042], for example, which the Examiner finds, is the generated third real-time map of the instant application).

As per claim 2, WANG further discloses through the invention (see entire document) first real-time map as a higher precision map than the second real-time map (see entire document, particularly Para [0035-0036] – teaching aerial detection device, wherein the aircraft is equipped with a binocular vision module that includes at least two isotopic sensors to collect aerial and ground sensing information; AND land detection device, wherein the carrier is equipped with a land sensing module that includes a laser ranging radar, an odometer, an ultrasonic sensor and a camera, which collects ground target sensing information, THEREFORE the first real-time map, which is obtained/generated by the ground vehicle mapping manager, and which has more details (e.g., collected ground target sensing information), is of a higher precision compare to the second real-time map, which is obtained/generated by the aerial vehicle mapping manager, and which has less details (e.g., collected scanned/sensed information, without ground target sensing information)).

As per claim 4, WANG further discloses through the invention (see entire document) first scanning sensor that includes a LiDAR sensor and the second scanning sensor that includes a visual sensor (see entire document, particularly Para [0009-0011, 0015, 0018, 0023, 0036, 0058-0059]).

As per claims 5 and 16, WANG further discloses through the invention (see entire document) first real-time map constructed based on point cloud data obtained from the first scanning sensor, and the second real-time map constructed based on visual data obtained from the second scanning sensor (see entire document, particularly Para [0009-0010, 0015, 0028, 0022-0023, 0034-0035, 0058-0059]).

As per claims 7 and 18, WANG further discloses through the invention (see entire document) second instructions, when executed, that further cause the aerial vehicle mapping manager to: determine available resources associated with the second computing device are below a threshold value; send a request to the first computing device to generate the third real-time map, the request including the second real-time map; and receive the third real-time map from the first computing device (see entire document, particularly Para [0055] – teaching transferring responsibilities of robots K and Ra that must be transferred to other robots, so that the responsibilities of K or R2 and other robots are exchanged, due to limited measurement range of ultrasonic sensors following multi-robot system that must move beyond the range, wherein the Examiner finds that the “limited measurement range of ultrasonic sensors,” in the WANG reference, teach on “available resources associated with the second computing device that are below a threshold value,” similar to how it is introduced and discussed in Para [0087] in the instant application, as published).

As per claim 9, WANG further discloses through the invention (see entire document) receiving, by an aerial vehicle, a first real-time map from a ground vehicle, that further comprises: receiving position information of the aerial vehicle from the ground vehicle (see entire document, particularly abstract, Para [0009-0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0055-0056, 0058] – teaching coordinate system; integrated control of the map building module and ground navigation module, air navigation module, land navigation module in numerous paragraphs).

As per claim 10, WANG further discloses through the invention (see entire document) position information that includes global navigation satellite system (GNSS) received from the aerial vehicle (see entire document, particularly Para [0010, 0023, 0035, 0055, 0057, 0059] – teaching air navigation module connected with the map building module and the aircraft in communication; three-dimensional cloud maps; coordinate system; current point cloud data of the local environment matched with the corresponding position on the established map; electronic compass, which collects autonomous positioning data).

As per claim 11, WANG further discloses through the invention (see entire document) position information that includes a real-time relative position determined using the first scanning sensor (see entire document, particularly abstract, Para [0009, 0011, 0014, 0022-0023, 0034, 0036, 0043, 0058-0059] – teaching land detection device that comprises land sensing module)

As per claim 12, WANG further discloses through the invention (see entire document) ground vehicle as an autonomous vehicle (see entire document, particularly abstract, Para [0009, 0011, 0019, 0034, 0036, 0044] – teaching land detection device that comprises a carrier, a land sensing module, a map construction module and a ground navigation module – teaching, in Para [0019, 0044], for example, autonomous operations, co-locating and planning paths for autonomous operations of air navigation module and the ground navigation module).

2.	Claims 3, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WANG further in view of Schick (US 20190052852A1).
As per claim 3, WANG does not explicitly disclose through the invention, or is missing to obtain a third real-time map based on the first real-time map and the second real-time map, the second instructions, when executed, that further cause the aerial vehicle mapping manager to: determine an overlapping portion of the first real-time map and the second real-time map; and merge the first real-time map and the second real-time map using the overlapping portion.
However, Schick teaches through the invention (see entire document), particularly in Para [0043, 0055, 0066], process of modifying a projection image for projection onto an uneven surface known as “projection mapping;” the modification of the projection image carried out according to any known projection mapping technique, or any other technique for projecting an image onto an uneven surface; processing of image data that includes combining one or more overlapping images into a single image; mapping image coordinates to geographic locations or GPS locations; … and controlling the unmanned aerial vehicle pursuant to data received from the one or more position sensors; software program capable of joining or stitching a plurality of overlapping images into a single image; the step of combining multiple overlapping images performed prior to calculating 3D depth information, after calculating 3D depth information, or concurrently with calculating 3D depth information
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of WANG by incorporating, applying and utilizing the above steps, technique and features as taught by Schick. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the unmanned aerial vehicle pursuant to data received from the one or more position sensors (see entire Schick document, particularly Para [0055]).

As per claims 6 and 17, WANG further discloses through the invention (see entire document) to obtain a first real-time map based on first scanning data collected from a view angle of the ground vehicle using the first scanning sensor, the first instructions, when executed, that further cause the ground vehicle mapping manager to: obtain the second real-time map from the aerial vehicle; convert coordinates in the second real-time map to a coordinate system to match the first real-time map (see entire document, particularly abstract, Para [0011, 0014, 0017-0018, 0022, 0036, 0039, 0042-0043, 0055-0056, 0058] – teaching transformation of coordinate system in multi-robot system, in Para [0055] for example). 
WANG does not explicitly disclose through the invention, or is missing determining an overlapping portion of the first real-time map and the second real-time map in the coordinate system; and transmitting with the overlapping portion to the aerial vehicle.
However, Schick teaches through the invention (see entire document), particularly in Para [0043, 0055, 0066], process of modifying a projection image for projection onto an uneven surface known as “projection mapping;” the modification of the projection image carried out according to any known projection mapping technique, or any other technique for projecting an image onto an uneven surface; processing of image data that includes combining one or more overlapping images into a single image; mapping image coordinates to geographic locations or GPS locations; … and controlling the unmanned aerial vehicle pursuant to data received from the one or more position sensors; software program capable of joining or stitching a plurality of overlapping images into a single image; the step of combining multiple overlapping images performed prior to calculating 3D depth information, after calculating 3D depth information, or concurrently with calculating 3D depth information
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of WANG by incorporating, applying and utilizing the above steps, technique and features as taught by Schick. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control the unmanned aerial vehicle pursuant to data received from the one or more position sensors (see entire Schick document, particularly Para [0055]).


3.	Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANG further in view of METZLER (US 20220005332A1).
As per claim 13, WANG does not explicitly disclose through the invention, or is missing ground vehicle configured to obtain third scanning data from a third scanning sensor coupled to the ground vehicle, the first scanning sensor including a LiDAR sensor and the third scanning sensor including an imaging sensor, and generate the first real-time map based on the first scanning data and the third scanning data using a Simultaneous Localization and Mapping (SLAM) algorithm.
However, METZLER teaches through the invention (see entire document), particularly in Para [0076-0078, 0097, 0387-0388], for navigation purposes, the UGV that can be equipped with more sensors, such as e. g. LIDAR (light detection and ranging) and perform for instance LIDAR SLAM (simultaneous localization and mapping) and thus navigate very precisely; transmitting this information e. g. as a sparse point cloud to the UAV that enables a visual SLAM of the UAV; the UGV and the UAV that may act as a joint communication platform; UGV and UAV that communicate during operations, enabling e. g. the deployment of new work flows (e. g. a modified mission target and/or path) from the UGV to the UAV, or vice versa; the UGV (or UAV) that can receive/transmit data to e. g. a command center if the UAV (or UGV) is not able to do so; the UGV and the at least one UAV adapted for patrolling the surveillance area autonomously and/or the data storage adapted to store a map of the surveillance area and the UGV is adapted to navigate through the surveillance area based on the map and/or the first computing unit that comprises a SLAM algorithm for performing a simultaneous localization and mapping based on the first and/or second sensor data, particularly wherein the sensors comprise at least one LIDAR scanner, in particular wherein the SLAM algorithm adapted to continuously update a map of the surveillance area, wherein an updated map is transmittable to the UAV via the first and second data exchange modules.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of WANG by incorporating, applying and utilizing the above steps, technique and features as taught by METZLER. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to continuously update a map of the surveillance area, via SLAM algorithm adapted, wherein an updated map is transmittable to the UAV via the first and second data exchange modules (see entire METZLER document, particularly Para [0097]).

As per claim 14, WANG does not explicitly disclose through the invention, or is missing transmitting the second scanning data to the ground vehicle, wherein the ground vehicle is configured to generate the first real-time map based on the first scanning data and the second scanning data using a Simultaneous Localization and Mapping (SLAM) algorithm, wherein the first scanning sensor includes a LiDAR sensor and the second scanning sensor includes an imaging sensor.
However, METZLER teaches through the invention (see entire document), particularly in Para [0076-0078, 0097, 0387-0388], for navigation purposes, the UGV that can be equipped with more sensors, such as e. g. LIDAR (light detection and ranging) and perform for instance LIDAR SLAM (simultaneous localization and mapping) and thus navigate very precisely; transmitting this information e. g. as a sparse point cloud to the UAV that enables a visual SLAM of the UAV; the UGV and the UAV that may act as a joint communication platform; UGV and UAV that communicate during operations, enabling e. g. the deployment of new work flows (e. g. a modified mission target and/or path) from the UGV to the UAV, or vice versa; the UGV (or UAV) that can receive/transmit data to e. g. a command center if the UAV (or UGV) is not able to do so; the UGV and the at least one UAV adapted for patrolling the surveillance area autonomously and/or the data storage adapted to store a map of the surveillance area and the UGV is adapted to navigate through the surveillance area based on the map and/or the first computing unit that comprises a SLAM algorithm for performing a simultaneous localization and mapping based on the first and/or second sensor data, particularly wherein the sensors comprise at least one LIDAR scanner, in particular wherein the SLAM algorithm adapted to continuously update a map of the surveillance area, wherein an updated map is transmittable to the UAV via the first and second data exchange modules.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of WANG by incorporating, applying and utilizing the above steps, technique and features as taught by METZLER. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to continuously update a map of the surveillance area, via SLAM algorithm adapted, wherein an updated map is transmittable to the UAV via the first and second data exchange modules (see entire METZLER document, particularly Para [0097]).


As per claim 19, WANG does not explicitly disclose through the invention, or is missing receiving the third map from the aerial vehicle; generating control data based on the third map to navigate the aerial vehicle; and transmitting the control data to the aerial vehicle.
However, METZLER teaches through the invention (see entire document), particularly in Para [0097, 0384], SLAM algorithm adapted to continuously update a map of the surveillance area, wherein an updated map is transmittable to the UAV via the first and second data exchange modules; landing system comprising a light emitter and a camera wherein the landing system is adapted to guide the UAV 220 to a designated landing station. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of WANG by incorporating, applying and utilizing the above steps, technique and features as taught by METZLER. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to continuously update a map of the surveillance area, via SLAM algorithm adapted, wherein an updated map is transmittable to the UAV via the first and second data exchange modules (see entire METZLER document, particularly Para [0097]); to guide the UAV to a designated landing station (see entire METZLER document, particularly Para [0384]).

As per claim 20, WANG does not explicitly disclose through the invention, or is missing generating control data based on the third map to navigate the aerial vehicle.
However, METZLER teaches through the invention (see entire document), particularly in Para [0097, 0384], SLAM algorithm adapted to continuously update a map of the surveillance area, wherein an updated map is transmittable to the UAV via the first and second data exchange modules; landing system comprising a light emitter and a camera wherein the landing system is adapted to guide the UAV 220 to a designated landing station. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of WANG by incorporating, applying and utilizing the above steps, technique and features as taught by METZLER. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to continuously update a map of the surveillance area, via SLAM algorithm adapted, wherein an updated map is transmittable to the UAV via the first and second data exchange modules (see entire METZLER document, particularly Para [0097]); to guide the UAV to a designated landing station (see entire METZLER document, particularly Para [0384]).


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662